Whitfield, C. J.,
delivered the following concurring opinion.
I concur in, the result reached on the ground solely that we have here a Tennessee contract and a Tennessee statute, and the last decision of the Tennessee supreme court construing that statute, and that such construction is binding on us, since neither the statute law nor the decision is against any public policy of this state. I regard the reasoning of the Tennessee supreme court as unsound on its own previous decisions and the statutes. But it is their statute, construed by their highest judicial tribunal, and that concludes, us, since no law or public policy of ours is violated.